Dissenting Opinion by
Mr. Justice Musmanno :
Donald M. Miller and Augusta Miller, plaintiffs in this case, were injured by an automobile while they were walking on the berm of Brownstone Road in the village of Larimer, Westmoreland County, in front of their home, just as they had crossed the highway. The colliding automobile was being operated by Raymond C. Hough after it had been pushed by Conrad Duncan, son-in-law of Hough. The Millers brought suit in trespass against Duncan, who, in turn, brought in as additional defendant the Estate of Raymond D. Hough, he having died before the litigation got under way. At the trial the jury returned a verdict for the defendant and original defendant.
The plaintiffs moved for a new trial which the trial court affirmed because it had failed to charge the jury properly on the subject of the rights of pedestrians. Duncan, the .original defendant, appealed.
The majority of this Court has' reversed the order for a new trial and enters judgment in favor of Dunc*253an, stating lie was not negligent. The facts manifest that Duncan conducted himself in such a fashion that the jury could well find him guilty of negligence. A brief survey of the event is in order. Raymond C. Hough, driving a 1954 Oldsmobile, came to a dead stop on Brownstown Road in the village of Larimer, Westmoreland County, because of an empty gasoline tank. Conrad Duncan, his son-in-law, appearing on the scene, supplied Hough with gasoline but Hough still could not get his car to move because of battery trouble. Duncan then drove his car (a 1950 Oldsmobile) to the rear of the Hough car, pushed it for a distance of some 125 feet, and then detached himself at a point where the descending grade in the highway allowed the Hough automobile to move by force of gravity.
The majority contends that since Duncan was in no way supplying locomotion to the Hough car for some 178 feet prior to the accident, Duncan was in no way responsible for the accident which followed. The plaintiffs testified they saw no lights on the Hough ca,r. A witness testified that 15 or 20 minutes after the accident the lights on the Hough car were “very dim.” Duncan testified that the right headlight of the Hough car was partially hidden from his view.
Duncan did not disengage himself from responsibility for the movement of the Hough car simply because his car was physically separated from the Hough vehicle at the time of the accident. It cannot be stated as a matter of law that Duncan’s influence over Hough’s automobile came to an end when the cars separated. In Cooper v. Heintz Mfg. Co., 385 Pa. 296, the appellant Heintz claimed that it was not liable for the injuries sustained by the plaintiff Cooper who, at the time of the accident, was working in a transformer tower within the confines of an operation conducted by another concern, Baton, etc. We held that Heintz was liable since it supplied electricity for that build*254ing. The appellant argued that no Heintz employee was in or near the transformer room when Cooper was injured. We said: “This argument fails in both logic and logistics. A submarine commander does not escape responsibility for the sinking of a ship because he does not ride the torpedo with which he sends his victim to the bottom of the sea. The physical location of an electric transformer by no means establishes the identity of the person or firm controlling its operation. The magic of electricity so annihilates distances that an operator in one building can control an electric device in another building which may be located yards or even miles away.”
When Duncan began to push Hough’s automobile, he knew he was putting into motion a dangerous instrumentality. And he was doing this at nighttime, thus augmenting the dangerousness of the operation. If the lights on the Hough’s car were “very dim”, he knew or was charged with knowing that, not only would they fail to throw sufficient illumination to guide the car but they would also create confusing shadows. The jury could find that Duncan entertained some doubts himself as to whether Hough could carry on without danger because, even after the cars had disconnected, he continued to follow Hough, explaining later that if the Hough car “could not get started”, he would push it to the side of the road and take Hough home. Duncan was in such proximity to the Hough car that, when the bonebreaking accident collision occurred, he saw Mrs. Miller “twirling” and “whirling.”
The evidence in the ease could warrant a factual conclusion that Duncan participated in the movement, direction and propulsion of Hough’s car. The man who fires off a rocket does not disconnect himself from the orbit of the missile because he has thrown away the match with which he lit the fuse.
*255When Duncan undertook to become a vehicular Samaritan he had to be sure that he would not, through mis judgment, carelessness or negligence, bring greater harm, than that already previously suffered, to the object of his benefaction. A Samaritan who so manipulates a wounded car as to visit great damage on others, and even endanger the life of his own beneficiary, might do well to pass by and leave rescue work to men of better judgment who are not blinded by their own shadows.
The majority says that to retain Duncan in the case as an additional defendant would “mean that it is dangerous and negligent for a motorist to ever use his car to aid a stalled car by pushing it slowly in order that it may have a chance of getting started.” This does not follow. Pushing a stalled car will always be a salutary act of benevolence and the time will never come in America, I sincerely believe, when motorists will avert their eyes to brother motorists in distress on the highway. However, a voluntary act of assistance must be accomplished with care, as much as a paid act of hire. Otherwise, it is not benevolence. If a motorist decides to be a good Samaritan he should really help the man who falls by the wayside; not push him over a cliff. The best thing Duncan could have done was to do as the original Good Samaritan did — take Hough home that night. Then, on the next day they could both have returned to Hough’s stalled car and operated it so they could both see where they were going. If they had done that, neither of them would have ended up in court, and Mrs. Augusta Miller would not have been run down while she was crossing the lawn of her own home.
I dissent.